DETAILED ACTION
The following is a Final Office action. In response to Non-Final communications received 6/8/2022, Applicant, on 7/26/2022, amended Claims 1, 3-7, and 9-10, cancelled Claims 3 and 8, and added Claims 11 and 12.  Claims 1, 3-7, and 9-12 are pending in this action, have been considered in full, and are rejected below. 

Response to Arguments
Arguments regarding Claims Objections – The objections have been removed in light of Applicant’s arguments and amendment.
Arguments regarding 35 USC §101 Alice – Applicant asserts that as in [0012] of the specification, the independent claims are amended and this amendment improves the efficiency of the computer by reducing the number of calculations needing to be performed. Applicant also asserts in Claim 11, the recited directed graph, makes it possible for a business operator to readily confirm the relations and influence caused by a plan alteration. Examiner disagrees that this is either a practical application or an improvement as allowing for a highly reliable plan to be drafted with minimal calculations does not improve the computer, but rather utilizes the computer and other current technologies to perform the abstract limitations of the claims, and further there are two identified enumerated exceptions which have been stated in the updated rejection below, that of a “Mental Process” (i.e. observations, evaluations, and judgments) and “Certain Methods of Organizing Human Activity” (i.e. managing human behavior). Presenting information in the form of a directed graph does not improve any technology, and making it possible to readily confirm relations is at best a Managerial improvement, but is more clearly a display of information for an executive, manager, user to utilize when making decisions. The claims merely utilize current technologies, such as a processor and databases, to perform the abstract limitations of the claims, “Applying It”, similar to that of Alice, and not practically integrated nor is it significantly more.
Therefore, Applicant’s arguments regarding 35 USC 101 are non-persuasive and the rejection for the independent Claims and their dependents remains.
Arguments regarding 35 USC §101 Software Per Se – The rejection of Claims 1-5 for being Software Per Se have been removed in light of Applicant’s amendment and adding of a processor.
Arguments regarding 35 USC §103 – The rejection is hereby removed in light of Applicant’s arguments and amendments, and the reasons for why the rejection has been removed is found in the “Allowable Subject Matter” section found below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-7, and 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Alice - Claim 1 is directed to the limitations for registering each business operator to be managed as a node including a business operator type and product information and storing value chain data that connects the nodes to each other by using an edge that is assigned a reliability index value for order placement/receipt-relation in association with a track record of order placement/receipt-relation between the business operators (Stored/Collected Information, an observation, a Mental Process; Organizing and Tracking Information for Managing Human Behavior, i.e. scheduling of business operators; a Certain Method of Organizing Human Activity); storing components included in a new product and quantities of the components as product data in Bill of Material (BOM) format, the components and quantities of the components being reported by each of the business operators before a production plan of the new product is drafted (Stored/Collected Information, an observation, a Mental Process; Organizing and Tracking Information for Managing Human Behavior, i.e. scheduling of business operators; a Certain Method of Organizing Human Activity);storing plan data disclosing a product delivery plan between the business operators and automatically adjustable volumes indicating a maximum possible increase in production volume in addition to a scheduled production volume, the product delivery plan and the automatically adjustable volumes being reported by each of the business operators when a schedule is drafted to produce and deliver a product (Stored/Collected Information, an observation, a Mental Process; Organizing and Tracking Information for Managing Human Behavior, i.e. scheduling of business operators; a Certain Method of Organizing Human Activity); recalculating reliability of order placement/receipt-relation between the business operators each time a new track record of product order placement/receipt-relation is collected, update the reliability, and assign the reliability to the edge (Analyzing the Stored/Collected Information, an evaluation, a Mental Process; Organizing and Tracking Information for Managing Human Behavior, i.e. scheduling of business operators; a Certain Method of Organizing Human Activity); accept a plan alteration request from one of the business operators to be managed, refer to automatically adjustable volumes of the product data, the value chain data, and the plan data from the respective databases, judge whether a related business operator can alter the plan, identifying an alternative business operator, provide a notification of the alteration of the plan to the business operator, and alter the plan data in the third database (Analyzing and Transmitting Information, an evaluation and judgement, a Mental Process; Organizing and Tracking Information for Managing Human Behavior, i.e. scheduling of business operators; a Certain Method of Organizing Human Activity); and collect a track record of order placement/receipt-relation between the business operators at every specified cycle, and simultaneously collect delivery date-meetinq information, defect rate information, and placed/received order count data used to calculate reliability for order placement/receipt-relation between the business operators, and record these pieces of data to a fourth database together with past history (Collecting and Storing Information, an observation and evaluation, a Mental Process; Organizing and Tracking Information for Managing Human Behavior, i.e. scheduling of business operators; a Certain Method of Organizing Human Activity), which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of organizing and tracking information for Managing Human Behavior, i.e. scheduling of operators, but for the recitation of generic computer components.  That is, other than reciting a first, second, and third database, value chain management means, and scheduling means, nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information in order to Manage Human Behavior/Rank for a Job using ML models.  For example, accepting a plan alteration request from one of the business operators to be managed encompasses an employer listening to the operator of a business and changing the plan based on the new information, an observation, evaluation, and judgment.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas, an observation and evaluation.  Further, as described above, the claims recite limitations for organizing and tracking information for Managing Human Behavior/Scheduling, a “Certain Method of Organizing Human Activity”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The databases, value chain management means, and scheduling means are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving/storing and transmitting steps above are insignificant extra-solution activity as these are receiving, storing, and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s Specification states:
“[0018] Fig. 4 is a diagram illustrating an example of a hardware configuration of the plan coordination apparatus 10. The plan coordination apparatus 10 can be configured on a general-purpose computer and includes a main control unit 201, an auxiliary storage unit 204, an input unit 205, an output unit 206, and a communication unit 207. The main control unit 201 includes a processor (CPU) 202, a RAM (Random Access Memory) 203, and the like. The auxiliary storage unit 204 includes a ROM (Read Only Memory), an HDD (Hard Disk Drive), an SSD (Solid State Drive) using a flash memory or other type of memory, and the like, an input unit 205, an output unit 206, and a communication unit 207. The input unit 205 includes input devices such as a keyboard and a mouse. The output unit 206 includes a display apparatus such as LCD (Liquid Crystal Display) or organic EL display and a variety of output apparatuses. The communication unit 207 includes an NIC (Network Interface Card) or the like.”

	Which states that any general-purpose computer can be used to perform the abstract limitations, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies. For the receiving/storing and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the databases or means, etc., nor the receiving/storing or transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent Claim 6 contains the identified abstract ideas with no other additional elements to be considered as part of a practical application or under prong 2 of the 2019 PEG, and thus not integrated into a practical application, nor significantly more for the same reasons and rationale as above.
Claims 3-5, 7, and 9-10 contain the identified abstract ideas, further narrowing them, with the additional element of a track record collection means which is highly generic when considered as part of a practical application or under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.
Claims 11 and 12 contain the identified abstract ideas, further narrowing them by displaying a directed graph representing relations etc., with no new additional elements to be considered when considered as part of a practical application or under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.	
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Allowable Subject Matter
Claims 1, 3-7, and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening/dependent claims, and if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection and any other rejections. 
The closest prior art of record are Goodman (U.S. Publication No. 2006/005,9253), Scheer (U.S. Publication No. 2010/020,5044), and Mikhail (U.S. Publication No. 2019/020,7807).  Goodman, a method and system for creating architectures for netcentric computing systems, teaches a first database registering each business operator to be managed as a node including a business operator type and product information and storing value chain data that connects the nodes to each other by using an edge that is assigned a reliability index value for order placement/receipt-relation in association with a track record of order placement/receipt-relation between the business operators, a second database storing components included in a new product and quantities of the components as product data in BOM format, the components and quantities of the components being reported by each of the business operators before a production plan of the new product is drafted, a third database storing plan data disclosing a product delivery plan between the business operators and automatically adjustable volumes indicating a maximum possible increase in production volume in addition to a scheduled production volume, the product delivery plan and the automatically adjustable volumes being reported by each of the business operators when a schedule is drafted to produce and deliver (e.g., transport) a product, value chain management means preparing value chain data, recalculating reliability of order placement/receipt-relation between the business operators each time a new track record of product order placement/receipt-relation is collected, updating the reliability, and assigning the reliability to the edge, use of edges and nodes in databases, and business managers being used in the planning, it does not explicitly state a plan being used, nor the simultaneous collection of the specific different types of information as amended. Scheer, a method for managing inventory within an integrated supply chain, teaches fulfillment plans for a supply/value chain, which utilizes product data to come up with fulfillment alternatives which may be considered, i.e. an alternate plan, with notifications being sent to agents and managers for alteration of plans and purchase orders. Mikhail, a method and system for determining and locating nodal weaknesses in a network, teaches a ranking of reliability, simultaneously working on multiple objectives, and calculating the ranking for risk, but not the specific manner to the system simultaneously collects delivery date-meeting, defect rate, and placed/received order information to calculate the reliability. None of the above prior art explicitly teaches this simultaneous collection, along with the other limitations of the claims, as claimed, and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1, 3-7, and 9-12 are allowable over the prior art of record, and are objected to as provided above.

Conclusion
The prior art made of record is considered pertinent to applicant's disclosure. 
US 20100205044 A1
Scheer; Robert H.
METHOD FOR MANAGING INVENTORY WITHIN AN INTEGRATED SUPPLY CHAIN
US 20060059253 A1
Goodman; Marina et al.
Architectures for netcentric computing systems
US 20040107125 A1
Guheen, Michael F.  et al.
Business alliance identification in a web architecture
US 20210173711 A1
Crabtree; Jason et al.
INTEGRATED VALUE CHAIN RISK-BASED PROFILING AND OPTIMIZATION
US 20200134745 A1
McLINDEN; John H. et al.
METHOD AND SYSTEM FOR AUTOMATICALLY CREATING AND ASSIGNING ASSEMBLY LABOR ACTIVITIES (ALAs) TO A BILL OF MATERIALS (BOM)
US 20200134560 A1
McLINDEN; John H. et al.
METHOD AND SYSTEM FOR AUTOMATICALLY CREATING A BILL OF MATERIALS
US 20190207807 A1
Mikhail; Nader et al.
METHOD AND SYSTEM FOR DETERMINING AND LOCATING NODAL WEAKNESSES IN A NETWORK
US 20170323403 A1
Johnson; Christopher Donald et al.
CONSTRAINED CASH COMPUTING SYSTEM TO OPTIMALLY SCHEDULE AIRCRAFT REPAIR CAPACITY WITH CLOSED LOOP DYNAMIC PHYSICAL STATE AND ASSET UTILIZATION ATTAINMENT CONTROL
US 20110295722 A1
Reisman; Richard R.
Methods, Apparatus, and Systems for Enabling Feedback-Dependent Transactions
US 20100161366 A1
Clemens; Achim et al.
PRODUCT REQUIREMENT SPECIFICATION IN PRODUCTION MODEL


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        8/22/2022